            Case 1:19-cv-03288-ALC Document 1 Filed 04/12/19 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________x
SAMUEL LOPEZ,
                       Plaintiff,                     Case No.______________

-v-
                                                      COMPLAINT
UBER CAFFE, LLC and
116 LLC,

                  Defendants.
_____________________________________x

       Plaintiff, Samuel Lopez, by his undersigned counsel, hereby files this Complaint and

sues, Uber Caffe, LLC and 116 LLC, for injunctive relief pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181, et seq., (hereinafter the “A.D.A”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (hereinafter the “ADAAG”).

                                          JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C., §§1331

 and 1343 for Plaintiff’s claims arising under 42 U.S.C. § 12181. et seq., based upon

 Defendant’s violations of Title III of the ADA (see also, 28 U.S.C. §§ 2201 and 2202).

       2.      Plaintiff, Samuel Lopez, currently resides in Brooklyn, New York, and is sui

juris. He is a qualified individual with disabilities under the ADA law. Samuel is a paraplegic

and bound to ambulate in a wheelchair. He has visited the property, which forms the basis of this

lawsuit and plan to return to the property to avail himself of the goods and services offered to the

public at the property, and to determine whether the property has been made ADA compliant.

His access to the facility and/or full and equal enjoyment of the goods, services, facilities,

privileges, advantages, and/or accommodations offered therein was denied and/or limited

because of these disabilities, and will be denied and/or limited in the future unless and until

                                                                                                   1
             Case 1:19-cv-03288-ALC Document 1 Filed 04/12/19 Page 2 of 9



Defendant is compelled to remove the physical barriers to access and ADA violations which

exist at the facility, including but not limited, to those set forth in the Complaint.

        3.      Defendant, 116 LLC, is a limited liability company and transacts business in the

 State of New York and within this judicial district. Defendant is the owner/lessor, of the real

 property, which is the subject of this action located on or about at 116 Stanton St New York,

 NY 10002 (hereinafter the “Facility”).

        4.      Defendant, Uber Caffe, LLC, is a limited liability company and transacts business

 in the State of New York and within this judicial district. Defendant is the lessee of the

 premises located at 116 Stanton St New York, NY 10002, and the owner/operator at the

 premises.

        5.      The Defendants’ Facility is a public accommodation and service establishment,

 and although required by law to do so, it is not in compliance with the ADA and ADAAG.

        6.      In this instance, Plaintiff visited the Facility and encountered barriers to access at

 the Facility, engaged barriers, suffered legal harm and injury, and will continue to suffer legal

 harm and injury as a result of the illegal barriers to access as set forth herein.

        7.      Plaintiff has suffered and continues to suffer direct and indirect injury as a result

 of the ADA violations that exist at the Facility.

        8.      All events giving rise to this lawsuit occurred in the State of New York. Venue is

 proper in this Court as the premises are located in the Southern District.

                           FACTUAL ALLEGATIONS AND CLAIM

        9.      Plaintiff has attempted to access the facility, but could not do so without severe

 hardship, because of his disabilities, and the physical barriers to access and ADA violations that




                                                                                                         2
           Case 1:19-cv-03288-ALC Document 1 Filed 04/12/19 Page 3 of 9



exist at the Facility, which restrict and/or limit his access to the goods and services offered at

the Facility. The ADA violations are more specifically set forth in this Complaint.

      10.     Plaintiff intends to visit the Facility again in the near future in order to utilize all

of the goods and services offered therein but will be unable to do so because of the physical

barriers to access, dangerous conditions and ADA violations that exist at the facility that restrict

and/or limit his access to the facility, including those barriers conditions and ADA violations

more specifically set forth in this Complaint.

      11.     Defendants have discriminated against Plaintiff and others with disabilities by

denying access to, and full and equal enjoyment of the goods and services of the facility, as

prohibited by 42 U.S.C., § 12182, et.seq., and by failing to remove architectural barriers as

required by 42 U.S.C., § 12182(b)(2)(A)(iv), and will continue to discriminate against Plaintiff

and others with disabilities unless and until Defendants are compelled to remove all physical

barriers that exist at the facility, including those specifically set forth herein, and make the

facility accessible to and usable by persons with disabilities, including Plaintiff.

      12.     Defendants have discriminated against Plaintiff by failing to comply with the

above requirements. A specific, although not exclusive, list of unlawful physical barriers,

dangerous conditions and ADA violations, which preclude and/or limit Plaintiff’s ability to

access the Facility and full and equal enjoyment of the goods, services offered at the Facility

include:

 I.   INACCESSIBLE ENTRANCE. ACCESSIBLE ROUTE TO ESTABLISHMENT NOT
      PROVIDED AS REQUIRED. ACCESSIBLE MEANS OF EGRESS NOT PROVIDED
      AS REQUIRED. EXISTING STEP AT ENTRANCE ACTS AS A BARRIER TO
      ACCESSIBILITY. REQUIRED RAMP NOT PROVIDED FOR STEP AT ENTRANCE.
      a. ADAAG 206 Accessible Routes ADAAG 206.1 General. Accessible routes shall be
         provided in accordance with 206 and shall comply with Chapter 4. ADAAG 206.2
         Where Required. Accessible routes shall be provided where required by 206.2.


                                                                                                         3
         Case 1:19-cv-03288-ALC Document 1 Filed 04/12/19 Page 4 of 9



          ADAAG 206.2.1 Site Arrival Points. At least one accessible route shall be provided
          within the site from accessible parking spaces and accessible passenger loading
          zones; public streets and sidewalks; and public transportation stops to the accessible
          building or facility entrance they serve. ADAAG 206.4 Entrances. Entrances shall be
          provided in accordance with 206.4. Entrance doors, doorways, and gates shall comply
          with 404 and shall be on an accessible route complying with 402. ADAAG 206.4.1
          Public Entrances. In addition to entrances required by 206.4.2 through 206.4.9, at
          least 60 percent of all public entrances shall comply with 404. ADAAG 207
          Accessible Means of Egress ADAAG 207.1 General. Means of egress shall comply
          with section 1003.2.13 of the International Building Code (2000 edition and 2001
          Supplement) or section 1007 of the International Building Code (2003 edition)
          (incorporated by reference, “Referenced Standards” in Chapter 1). ADAAG 403
          Walking Surfaces ADAAG 403.4 Changes in Level. Changes in level shall comply
          with 303 ADAAG 303.4 Ramps. Changes in level greater than ½ inch high shall be
          ramped and shall comply with 405 or 406.
 II.   REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT
       ENTRANCE DOOR. NON-COMPLIANT CHANGE IN FLOOR LEVEL WITHIN
       REQUIRED MANEUVERING CLEARANCE AT ENTRANCE DOOR.
       a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
          doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend the
          full width of the doorway and the required latch side or hinge side clearance.
          ADAAG 404.2.4.4 Floor or Ground Surface. Floor or ground surface within required
          maneuvering clearances shall comply with 302. Changes in level are not permitted.
          Table 404.2.4.1 Maneuvering Clearances at Manual Swinging Doors and Gates Type
          of Use Minimum Maneuvering Clearance Approach Direction Door or Gate Side
          Perpendicular to Doorway Parallel to Doorway (beyond latch side unless noted) From
          front Pull 60 inches (1525 mm) 18 inches (455 mm) From front Push 48 inches (1220
          mm) 0 inches (0 mm)1 From hinge side Pull 60 inches (1525 mm) 36 inches (915
          mm) F rom hinge side Pull 54 inches (1370 mm) 42 inches (1065 mm) From hinge
          side Push 42 inches (1065 mm)2 22 inches (560 mm)3 From latch side Pull 48 inches
          (1220 mm)4 24 inches (610 mm) From latch side Push 42 inches (1065 mm)4 24
          inches (610 mm) 1. Add 12 inches (305 mm) if closer and latch are provided. 2. Add
          6 inches (150 mm) if closer and latch are provided. 3. Beyond hinge side. 4. Add 6
          inches (150 mm) if closer is provided.
III.   INACCESSIBLE TRAVEL PATH THRU DINING AREA TO DINING TABLES.
       ACCESSIBLE ROUTE THRU DINING AREA TO DINING TABLES NOT
       PROVIDED. REQUIRED MINIMUM CLEAR WIDTH NOT PROVIDED AT
       TRAVEL PATH THRU DINING AREA TO DINING TABLES.
       a. ADAAG 402 Accessible Routes ADAAG 402.1 General. Accessible routes shall
          comply with 402. ADAAG 402.2 Components. Accessible routes shall consist of one


                                                                                               4
        Case 1:19-cv-03288-ALC Document 1 Filed 04/12/19 Page 5 of 9



         or more of the following components: walking surfaces with a running slope not
         steeper than 1:20, doorways, ramps, curb ramps excluding the flared sides, elevators,
         and platform lifts. All components of an accessible route shall comply with the
         applicable requirements of Chapter 4. ADAAG 403 Walking Surfaces ADAAG 403.1
         General. Walking surfaces that are a part of an accessible route shall comply with
         403. ADAAG 403.5.1 Clear Width. Except as provided in 403.5.2 and 403.5.3, the
         clear width of walking surfaces shall be 36 inches (915 mm) minimum.
IV.   INACCESSIBLE DINING TABLES. REQUIRED MINIMUM KNEE AND TOE
      CLEARANCE NOT PROVIDED AT DINING TABLES. A MINIMUM
      PERCENTAGE OF EXISTING DINING TABLES REQUIRED TO BE ACCESSIBLE
      NOT PROVIDED.
      a. ADAAG 226 Dining Surfaces and Work Surfaces ADAAG 226.1 General. Where
         dining surfaces are provided for the consumption of food or drink, at least 5 percent
         of the seating spaces and standing spaces at the dining surfaces shall comply with
         902. ADAAG 902 Dining Surfaces and Work Surfaces ADAAG 902.1 General.
         Dining surfaces and work surfaces shall comply with 902.2 and 902.3. ADAAG
         902.2 Clear Floor or Ground Space. A clear floor space complying with 305
         positioned for a forward approach shall be provided. Knee and toe clearance
         complying with 306 shall be provided. ADAAG 306.2 Toe Clearance. ADAAG
         306.2.3 Minimum Required Depth. Where toe clearance is required at an element as
         part of a clear floor space, the toe clearance shall extend 17 inches (430 mm)
         minimum under the element. ADAAG 306.2.5 Width. Toe clearance shall be 30
         inches (760 mm) wide minimum. ADAAG 306.3 Knee Clearance. ADAAG 306.3.3
         Minimum Required Depth. Where knee clearance is required under an element as part
         of a clear floor space, the knee clearance shall be 11 inches deep minimum at 9 inches
         above the ground, and 8 inches deep minimum at 27 inches (685 mm) above the
         finish floor or ground. ADAAG 306.3.5 Width. Knee clearance shall be 30 inches
         (760 mm) wide minimum.
V.    INACCESSIBLE TRAVEL PATH TO RESTROOM. ACCESSIBLE ROUTE TO
      RESTROOM NOT PROVIDED. REQUIRED MINIMUM CLEAR WIDTH NOT
      PROVIDED AT TRAVEL PATH TO RESTROOM.
      a. ADAAG 402 Accessible Routes ADAAG 402.1 General. Accessible routes shall
         comply with 402. ADAAG 402.2 Components. Accessible routes shall consist of one
         or more of the following components: walking surfaces with a running slope not
         steeper than 1:20, doorways, ramps, curb ramps excluding the flared sides, elevators,
         and platform lifts. All components of an accessible route shall comply with the
         applicable requirements of Chapter 4. ADAAG 403 Walking Surfaces ADAAG 403.1
         General. Walking surfaces that are a part of an accessible route shall comply with
         403. ADAAG 403.5.1 Clear Width. Except as provided in 403.5.2 and 403.5.3, the
         clear width of walking surfaces shall be 36 inches (915 mm) minimum.


                                                                                             5
           Case 1:19-cv-03288-ALC Document 1 Filed 04/12/19 Page 6 of 9



 VI.    COMPLIANT SIGNAGE IDENTIFYING THERESTROOM NOT PROVIDED AS
        REQUIRED.
        a. ADAAG 216 Signs ADAAG 216.1 General. Signs shall be provided in accordance
           with 216 and shall comply with 703. ADAAG 216.2 Designations. Interior and
           exterior signs identifying permanent rooms and spaces shall comply with 703.1,
           703.2, and 703.5. Where pictograms are provided as designations of permanent
           interior rooms and spaces, the pictograms shall comply with 703.6 and shall have text
           descriptors complying with 703.2 and 703.5. Advisory 216.2 Designations. Section
           216.2 applies to signs that provide designations, labels, or names for interior rooms or
           spaces where the sign is not likely to change over time. Examples include interior
           signs labeling restrooms, room and floor numbers or letters, and room names. Tactile
           text descriptors are required for pictograms that are provided to label or identify a
           permanent room or space. Pictograms that provide information about a room or space,
           such as “no smoking,” occupant logos, and the International Symbol of Accessibility,
           are not required to have text descriptors. ADAAG 703.1 General. Signs shall comply
           with 703. Where both visual and tactile characters are required, either one sign with
           both visual and tactile characters, or two separate signs, one with visual, and one with
           tactile characters, shall be provided. ADAAG 703.4.1 Height Above Finish Floor or
           Ground. Tactile characters on signs shall be located 48 inches (1220 mm) minimum
           above the finish floor or ground surface, measured from the baseline of the lowest
           tactile character and 60 inches (1525 mm) maximum above the finish floor or ground
           surface, measured from the baseline of the highest tactile character. ADAAG 703.4.2
           Location. Where a tactile sign is provided at a door, the sign shall be located
           alongside the door at the latch side. Where a tactile sign is provided at double doors
           with one active leaf, the sign shall be located on the inactive leaf. Where a tactile sign
           is provided at double doors with two active leafs, the sign shall be located to the right
           of the right hand door. Where there is no wall space at the latch side of a single door
           or at the right side of double doors, signs shall be located on the nearest adjacent wall.
           Signs containing tactile characters shall be located so that a clear floor space of 18
           inches (455 mm) minimum by 18 inches (455 mm) minimum, centered on the tactile
           characters, is provided beyond the arc of any door swing between the closed position
           and 45 degree open position.
VII.    NON-COMPLIANT DOOR SWING OF DOOR AT RESTROOM. RESTROOM DOOR
        SWINGS INTO THE FLOOR SPACE OF RESTROOM FIXTURES.
        a. ADAAG 603.2.3 Door Swing. Doors shall not swing into the clear floor space or
           clearance required for any fixture.
VIII.   INACCESSIBLE DOOR LOCK AT RESTROOM DOOR. NON-COMPLIANT
        HEIGHT OF DOOR LOCK AT RESTROOM DOOR EXCEEDS MAXIMUM HEIGHT
        ALLOWANCE.



                                                                                                   6
           Case 1:19-cv-03288-ALC Document 1 Filed 04/12/19 Page 7 of 9



        a. ADAAG 404.2.7 Door and Gate Hardware. Handles, pulls, latches, locks, and other
           operable parts on doors and gates shall comply with 309.4. Operable parts of such
           hardware shall be 34 inches (865 mm) minimum and 48 inches (1220 mm) maximum
           above the finish floor or ground.
 IX.    INACCESSIBLE WATER CLOSET IN RESTROOM. REQUIRED MINIMUM
        CLEARANCE NOT PROVIDED AT WATER CLOSET IN RESTROOM.
        a. ADAAG 604 Water Closets and Toilet Compartments ADAAG 604.3 Clearance.
           Clearances around water closets and in toilet compartments shall comply with 604.3.
           ADAAG 604.3.1 Size. Clearance around a water closet shall be 60 inches (1525 mm)
           minimum measured perpendicular from the side wall and 56 inches (1420 mm)
           minimum measured perpendicular from the rear wall.
  X.    REQUIRED GRAB BARS NOT PROVIDED ON REAR AND SIDE WALLS OF
        WATER CLOSET IN RESTROOM.
        a. ADAAG 604.5 Grab Bars. Grab bars for water closets shall comply with 609. Grab
           bars shall be provided on the side wall closest to the water closet and on the rear wall.
 XI.    NON-COMPLIANT POSITION OF PLUMBING VALVES LOCATED DIRECTLY
        BEHIND TOILET SEAT OF WATER CLOSET IN RESTROOM.
        a. ADAAG Advisory 604.6 Flush Controls. If plumbing valves are located directly
           behind the toilet seat, flush valves and related plumbing can cause injury or
           imbalance when a person leans back against them. To prevent causing injury or
           imbalance, the plumbing can be located behind walls or to the side of the toilet; or if
           approved by the local authority having jurisdiction, provide a toilet seat lid.
XII.    INACCESSIBLE LAVATORY IN RESTROOM. REQUIRED MINIMUM KNEE AND
        TOE CLEARANCE NOT PROVIDED AT LAVATORY IN RESTROOM.
        a. ADAAG 606 Lavatories and Sinks ADAAG 606.2 Clear Floor Space. A clear floor
           space complying with 305, positioned for a forward approach, and knee and toe
           clearance complying with 306 shall be provided. ADAAG 306.2 Toe Clearance.
           ADAAG 306.2.3 Minimum Required Depth. Where toe clearance is required at an
           element as part of a clear floor space, the toe clearance shall extend 17 inches (430
           mm) minimum under the element. ADAAG 306.2.5 Width. Toe clearance shall be 30
           inches (760 mm) wide minimum. ADAAG 306.3 Knee Clearance. ADAAG 306.3.3
           Minimum Required Depth. Where knee clearance is required under an element as part
           of a clear floor space, the knee clearance shall be 11 inches deep minimum at 9 inches
           above the ground, and 8 inches deep minimum at 27 inches (685 mm) above the
           finish floor or ground. ADAAG 306.3.5 Width. Knee clearance shall be 30 inches
           (760 mm) wide minimum.
XIII.   INSULATION OF PIPES AND WATER LINES UNDER THE LAVATORY IN
        RESTROOM NOT PROVIDED AS REQUIRED.




                                                                                                  7
            Case 1:19-cv-03288-ALC Document 1 Filed 04/12/19 Page 8 of 9



         a. ADAAG 606.5 Exposed Pipes and Surfaces. Water supply and drain pipes under
            lavatories and sinks shall be insulated or otherwise configured to protect against
            contact. There shall be no sharp or abrasive surfaces under lavatories and sinks.
XIV.     INACCESSIBLE MIRROR IN RESTROOM. NON COMPLIANT MOUNTED
         HEIGHT OF MIRROR IN RESTROOM EXCEEDS MAXIMUM HEIGHT
         ALLOWANCE.
         a. ADAAG 603.3 Mirrors. Mirrors located above lavatories or countertops shall be
            installed with the bottom edge of the reflecting surface 40 inches (1015 mm)
            maximum above the finish floor or ground. Mirrors not located above lavatories or
            countertops shall be installed with the bottom edge of the reflecting surface 35 inches
            (890 mm) maximum above the finish floor or ground.

         13.    The above listing is not to be considered all-inclusive of the barriers, which exist

 at the Facility. Plaintiff requires an inspection of the facility, in order to determine all of the

 ADA violations.

         14.   The removal of the physical barriers, dangerous conditions and ADA violations set

 forth herein is readily achievable and can be accomplished and carried out without much

 difficulty or expense. 42 U.S.C. § 12182(B)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R, §

 36.304.

         15.   Plaintiff is without adequate remedy at law and is suffering irreparable harm, and

 reasonably anticipates that he will continue to suffer irreparable harm unless and until

 Defendants are required to remove the physical barriers, dangerous conditions and ADA

 violations that exist at the facility, including those set forth herein.

         16.   The Plaintiff has been obligated to retain undersigned counsel for the filing and

 prosecution of this action. The Plaintiff is entitled to have his reasonable attorney’s fees, costs

 and expenses paid by the Defendants, pursuant to 42 U.S.C., §§ 12205 and 12217.

         17.   Pursuant to 42 U.S.C. §12188(a), this Court is provided with authority to grant

 injunctive relief to Plaintiff, including an order to alter the subject facility to make it readily



                                                                                                       8
          Case 1:19-cv-03288-ALC Document 1 Filed 04/12/19 Page 9 of 9



accessible to and useable by individuals with disabilities to the extent required by the ADA, and

closing the subject facility until the requisite modifications are completed.

       WHEREFORE, Plaintiff respectfully requests that the Court issue a permanent

injunction enjoining Defendants from continuing is discriminatory practices, ordering

Defendants to remove the physical barriers to access and alter the subject facility to make it

readily accessible to and useable by individuals with disabilities to the extent required by the

ADA, closing the subject facility until the barriers are removed and requisite alterations are

completed, and awarding Plaintiff his reasonable attorney’s fees, expert fees, costs and litigation

expenses incurred in this action.


                                                      Respectfully submitted,
                                                      s/Maria Costanza Barducci
                                                      Maria Costanza Barducci, Esq.
                                                      BARDUCCI LAW FIRM
                                                      Attorneys for Plaintiff
                                                      5 West 19th Street, 10th Floor
                                                      New York, New York 10011
                                                      Bar No.: 5070487
                                                      Telephone: 212-433-2554
                                                      Email: mc@barduccilaw.com




                                                                                                    9
